Johnson, J.
The plaintiff, Kirk Halstead, appeals from the denial of his motion to enforce settlement of an agreement entered into between his attorney and the attorney representing the defendant Stewart Murray. The Superior Court (Wyman, J.) approved the report of the Master (Charles T. Gallagher, Esq.) recommending that the agreement be found unenforceable because it failed to comply with the New Hampshire Statute of Frauds. We reverse and remand.
The parties own abutting property on Lake Winnipesaukee in Moultonborough. In April, 1984, the plaintiff filed petitions for declaratory and injunctive relief in the superior court seeking to enjoin Murray from constructing a building which Halstead alleged was in violation of the Moultonborough setback ordinance. The Town of Moultonborough was joined as a defendant. After the litigation had commenced, the individual parties engaged in settlement negotiations through their respective counsel.
On November 5, 1985, defendant’s counsel, Robert Schroeder, wrote a letter to the plaintiff’s attorney, Philip T. McLaughlin, stating:
“I have spoken with my client concerning the matters set forth in your letter of October 29 last.
Mr. Murray will accept $115,000.00 for the purchase of his lot. This offer will remain open until January 1, 1986 and thereafter will not be renewed at this figure. The figure is not open to negotiation and is on a ‘take it or leave it’ basis.”
Following this letter, defendant’s counsel wrote another letter to plaintiff’s counsel on December 10, 1985, stating:
“Mr. Murray stands firm as to his offer of $115,000.00. The worst that can happen to my client is that he will be forced to remove part of the foundation although this is by no means certain. He also intends to build regardless of the outcome of the litigation. I should also point out that my *562client’s offer expires at the end of the yeár and he is firm about this.
Perhaps Mr. Halstead should ‘bite the bullet’ and purchase the land at my client’s asking price.”
Each of these letters indicated on its face that a copy was sent to Murray. Shortly after receipt of the second letter, on December 19, 1985, the attorney for the plaintiff, Halstead, wrote a letter to counsel for Murray which stated: .
“Mr. Murray’s $115,000 offer is accepted.
I suggest you give me a Purchase & Sale Agreement signed by Mr. Murray, $115,000; closing on or before February 1, 1986; subject to title search; usual provisions; no financing contingencies.
On receipt I will Federal Express the Purchase & Sale Agreement to Mr. Halstead in New Jersey for his signature.”
It is not contested that, upon Murray’s direction, Murray’s counsel prepared and forwarded to Halstead’s attorney a purchase and sale agreement that called for the sale of the Murray property to Halstead and stated that “[t]he purchase price is $115,000.” The contract was then forwarded to Halstead by his counsel, and Halstead executed the agreement as presented. Murray, however, had not signed the purchase and sale contract prior to its being forwarded to Halstead’s counsel.
On February 3, 1986, Murray’s counsel notified Halstead’s counsel that Murray had decided not to go forward with the agreed sale. Shortly thereafter, Murray’s counsel informed Halstead’s counsel that Murray would consummate the sale if Halstead would pay the sum of $130,000 for the real estate. On February 13, 1986, Halstead filed a motion to enforce settlement with the superior court setting forth facts which were undisputed. Murray’s counsel filed an objection, contending that the Statute of Frauds (RSA 506:1) had not been satisfied by the writings set forth above. However, Murray in his objection, offered to reimburse Halstead for “costs of title examination and other costs in reliance upon a proposed settlement.” After a brief hearing before the master, in which the above correspondence and a copy of the purchase and sale agreement were entered into evidence, the master concluded that there had not been compliance with the statute and that he “must reluctantly recommend” that Halstead’s motion be denied. This appeal followed.
*563We must decide, on appeal, whether our Statute of Frauds renders the settlement agreement between Murray and Halstead unenforceable. The New Hampshire version of the Statute of Frauds relating to the sale of land is contained in RSA 506:1. The statute reads as follows:
“Sale of Land. No action shall be maintained upon a contract for the sale of land unless the agreement upon which it is brought, or some memorandum thereof, is in writing and signed by the party to be charged, or by some person authorized by him in writing.”
The issue before us is whether, under the facts of this case, RSA 506:1 prevents Halstead from enforcing the written agreement that was entered into between his counsel and Murray’s counsel in order to bring the pending litigation to an end.
We begin our analysis by determining whether there was an enforceable contract for the sale of land but for RSA 506:1. This court has indicated that an exchange of correspondence, such as that which occurred in this case, may create a binding contract for the sale of land where the necessary elements for such a contract have been set forth. Estate of Younge v. Huysmans, 127 N. H. 461, 465-66, 506 A.2d 282, 284-85 (1965). Moreover, as the following colloquy from the transcript of the master’s hearing reveals, counsel for Murray did not dispute the fact that the contract would be binding provided the requirements of the Statute of Frauds had been met.
“THE COURT: The only defense is the statute of frauds[?]
MR. SCHROEDER: Yes, Your Honor, but it’s a weak defense.
THE COURT: Well, it must be considered.”
It is thus undisputed that the settlement agreement was a contract for the sale of land. The New Hampshire statute, on its face, would therefore require that Murray either have signed an agreement for the sale of the land in question or given written authorization to his attorney to contract in writing for the sale of the land. As Murray did neither of these, we must consider whether this case should fall within an exception to the Statute of Frauds.
The original Statute of Frauds has an interesting history which is worthy of a brief review. The English Parliament first enacted the statute in 1677 to prevent “‘many fraudulent practices, which are commonly endeavored to be upheld by perjury and subornation of perjury.’” Note, The Doctrine of Equitable Estoppel and the *564Statute of Frauds, 66 Mich. L. Rev. 170 (1967). At that time, under English trial practice, parties to a lawsuit were deemed to be incompetent witnesses and hence barred from testifying. The statute thus was aimed at making virtually all contracts of significance unenforceable unless they had been reduced to writing. The statute, of course, sometimes produced harsh results, and the English courts soon developed exceptions, such as the rule that partial performance of the contract took the agreement out of the requirements of the statute. Since that time, all of the States of this country have adopted some portion of the original Statute of Frauds. Id. at 170-71. However, they have done so with full knowledge that the Statute of Frauds has been judicially interpreted in such a way as to attempt to prevent fraud rather than to promote it.
 We have said that RSA 506:1 “is intended to promote certainty and to protect from frauds and perjuries in land transactions.” Weale v. Massachusetts Gen. Housing Corp., 117 N.H. 428, 431, 374 A.2d 925, 928 (1977). Further, we have said that “a strict enforcement of the statute can produce frustration on the one hand, and unethical conduct on the other. Hence the law seeks to alleviate the harshness of the statute when some operating facts, such as fraud, part performance or other equitable considerations, are present.” Id. (citations omitted).
The authority of Murray’s counsel to enter into settlement negotiations is not in dispute. Counsel for Murray, at the motion hearing, said, “It’s a very difficult matter. In fact, I feel myself there was fully a settlement reached. There’s no question as to my authority to make the offer.” Further, Murray’s counsel also had “no quarrel” with the statement of Halstead’s counsel that the original settlement amount was $115,000, and that “Mr. Murray would adhere to the settlement now if the number were 130,000.” Hence in this case the effect of the Statute of Frauds would apparently be to allow a party to escape the consequences of a bargain fairly made, not to protect him from the loss of property through fraud of another. There is thus reason to consider whether an exception to the Statute of Frauds is warranted.
 There can be no question that the law favors the settlement of a dispute. McIsaac v. McMurray, 77 N.H. 466, 471, 93 A. 115, 118 (1915). We have upheld an oral out-of-court settlement between counsel in an eminent domain case pending before the eminent domain commission, where the dollar amount settlement was made one day prior to the beginning of the *565proceeding. Manchester Housing Authority v. Zyla, 118 N.H. 268, 268-69, 385 A.2d 225, 226-27 (1978). We stated that “[i]t is firmly established that action taken in the conduct and disposition of civil litigation by an attorney within the scope of his authority is binding on his client.” Id. at 269, 385 A.2d at 226.
We have also said that “[o]ur rule regarding the power of an attorney to bind his client by settlement is, perhaps, the most liberal in the country.” Ducey v. Corey, 116 N.H. 163, 164, 355 A.2d 426, 427 (1976). The reason for this liberal rule is clear. “The authority of attorneys to make [settlement] agreements is in practice never questioned. It is essential to the orderly and convenient dispatch of business, and necessary for the protection of the rights of the parties.” Beliveau v. Amoskeag Co., 68 N.H. 225, 226, 40 A. 734, 734 (1894).
In Perley v. Bailey, 89 N.H. 359, 199 A. 570 (1938), this court affirmed its dedication to upholding settlement agreements between counsel. In that case we enforced an oral agreement between counsel for the conveyance of land that was made before a master and was incorporated into his report. We found that this oral settlement agreement was not intended to be covered by the Statute of Frauds because the agreement of the parties was made under the “supervision ... of the court’s representative.” Id. at 360, 199 A. at 571. We thus enforced the oral agreement for the conveyance of land to settle a dispute.
Finally, in Burtman v. Butman, 94 N.H. 412, 54 A.2d 367 (1947), a case involving the settlement between counsel of a dispute in probate court involving transfer of personalty, we put to rest the argument that an agreement made in open court between counsel had a higher status than an agreement made between counsel outside of court. “To enforce . . . mutual promises of . . . attorneys in an open court and not to enforce them when made by attorneys in their office is neither logical nor just. The agreement should receive the same treatment whether made in the courthouse or on the courthouse steps.” Id. at 415, 54 A.2d at 370.
The liberal rule of New Hampshire in enforcing agreements of counsel is grounded upon our recognition of the special relationship that exists between counsel and their clients. See Ducey v. Corey, 116 N.H. 163, 355 A.2d 426; Beliveau v. Amoskeag Co., 68 N.H. 225, 40 A. 734. Justice Oliver Wendell Holmes, then a member of the Massachusetts Supreme Judicial Court, spoke of this relationship as one “of the unity of person between attorney and client” in a case involving an oral settlement made by counsel in *566open court. Savage v. Blanchard, 148 Mass. 348, 350, 19 N.E. 396, 397 (1888).
We hold that because there is such a special relationship between the attorney and his client, our Statute of Frauds does not require the client to authorize his attorney, in writing, to settle an action involving a land dispute through sale of the subject property. The last clause of ESA 506:1, relating to an agent, was not intended to cover an attorney under such circumstances. A written settlement contract signed by a client’s attorney with full authorization, and agreeing to convey the land which is the subject of the action in which the attorney represents the client, satisfies our Statute of Frauds and is binding on the client.
A client should not be allowed, on the one hand, to assert a special relationship with his lawyer, such that his confidential communications cannot be revealed, and, on the other hand, to assert that his lawyer is nothing more than an agent of the same status as a real estate broker. A client receives great privileges when dealing with his lawyer, and he must assume burdens commensurate with such privileges.
 In deciding this case we emphasize that we limit our decision to those cases in which the client has authorized the attorney to settle a pending case involving land by the sale of the land which is the subject of the suit. If the client is able to prove, in subsequent litigation, that he did not authorize the attorney to settle the dispute or that he was not adequately informed of the terms of settlement, then the client may have recourse to suit against the attorney for breach of his fiduciary duty zealously to protect the interest of his client. Of course, a lawyer in any case must have authorization from his client in order to settle a dispute for money damages or for any other consideration. Here, the record would indicate that all necessary conditions have been met. We, of course, make no factual finding as to whether the client indeed authorized his lawyer to settle the case, nor do we make factual findings as to whether copies of the letters between counsel, which constitute the contract for the sale of land in settlement of the pending case, were in fact sent to the client as the facial record would indicate.

Reversed and remanded.

Thayer, J., with whom Souter, J., joined, dissented; the others concurred.